DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light emitting device in claims 12 and 23.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 14, the phrase "the second exposed surface and the first exposed surface present different visual effects" is indefinite since it is unclear (1) what encompasses a visual effect, and (2) whether the different visual effects correspond to two different ways the surfaces can cause an effect or that each individual surface results in a visual effect that is different from the other surface. Regarding what encompasses a visual effect, it is unclear whether a visual effect is an extraordinary visual pattern that normally would not be present in a rotating assembly or a particular light reflections pertaining to the different visual effects corresponds to two separate different patterns and/or light reflections defined at different lighting conditions and/or rotation speed, or each different surface defining a visual effect that is different from each other simultaneously. Additionally, the Examiner notes that the limitation is based on achieving a result “the second exposed surface and the first exposed surface present different visual effects”, and does not clearly link the result to specific structure.  Accordingly, it is unclear what the metes and bounds of the claims are. Claims 4-5 and 15-16 are indefinite based on their dependence on the above claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20180107483A, see translation provided herein).
In regards to claim 1, Lee discloses a liquid storage device, configured for storing a working liquid, the liquid storage device comprising: 
a casing, comprising a reservoir (310, 330) and an accommodation part (100) detachably disposed on the reservoir (via fixing plate 320 and fixing screws 240), wherein the reservoir has a reservoir chamber (Fig. 1); and 
a liquid driving device, disposed in the accommodation part and forming a liquid chamber (at impeller 420 between 140, 150), wherein the liquid driving device comprises an impeller (420) located in the liquid chamber and configured to force the working liquid to flow towards the liquid chamber from the reservoir chamber (Fig. 1).

In regards to claim 11, Lee discloses the reservoir has a close fit with the accommodation part (Fig. 1, see 110, 320).
In regards to claim 12, Lee discloses a liquid storage device, configured for storing a working liquid, the liquid storage device comprising: 
a casing, comprising a reservoir (310, 330) and an accommodation part (100) detachably disposed on the reservoir (via fixing plate 320 and fixing screws 240), wherein the reservoir has a reservoir chamber (Fig. 1);
a liquid driving device, disposed in the accommodation part and forming a liquid chamber (at impeller 420 between 140, 150), wherein the liquid driving device comprises an impeller (420) located in the liquid chamber and configured to force the working liquid to flow towards the liquid chamber from the reservoir chamber (Fig. 1); and
a light emitting device (211), disposed on the accommodation part (within groove 115) and configured to light up the impeller (via reflected light and passage 140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20180107483 A, see English translation provided herein) in view of Pan (TW 107216367 U).

Pan discloses an accommodation part (1) further has a window area (51), and an impeller (3) is exposed from the window area (via transparent cover 6).
	Lee discloses a liquid storage device with an accommodating part with an impeller formed at one end, however does not disclose a window area and an impeller is exposed from the window area. Pan, which is also directed to a water cooling casing structure with an impeller, discloses a window area which enables inspection of the impeller. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee to modify the liquid storage device of Lee by providing the accommodation part further has a window area, and the impeller is exposed from the window area, as taught by Pan, to enable inspection of the impeller.
	In regards to claim 3, the modified device of Lee comprises the impeller (Lee 420, Pan 3) comprises a base portion (hub, not shown in Lee, Pan Fig. 1) and a plurality of vane portions (not shown in Lee, Pan 31), the base portion has a first exposed surface facing the window area (Pan Fig. 1), the plurality of vane (Pan 31) portions protrude towards the window area from the base portion, each of the plurality of vane portions have a second exposed surface facing the window area (Fig. 1), and the second exposed surface and the first exposed surface present different visual effects (with different brightness and reflection shapes).
In regards to claim 12, Lee discloses a liquid storage device, configured for storing a working liquid, the liquid storage device comprising: 
a casing, comprising a reservoir (310, 330) and an accommodation part (100) detachably disposed on the reservoir (via fixing plate 320 and fixing screws 240), wherein the reservoir has a reservoir chamber (Fig. 1);
a liquid driving device, disposed in the accommodation part and forming a liquid chamber (at impeller 420 between 140, 150), wherein the liquid driving device comprises an impeller (420) 
Under a narrower interpretation, Lee does not disclose a light emitting device, disposed on the accommodation part and configured to light up the impeller.
Pan discloses a light emitting device (7), disposed on an accommodation part (1) and configured to light up the impeller (Fig. 1).
	Lee discloses a liquid storage device with an accommodating part with a light emitting device, however under a narrower interpretation does not disclose a light emitting device on an accommodation part and configured to light up the impeller. Pan, which is also directed to a water cooling casing structure with an impeller, discloses a light emitting device in conjunction with a window area which enables inspection of the impeller. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee to modify the liquid storage device of Lee by providing a light emitting device, disposed on the accommodation part and configured to light up the impeller, as taught by Pan, to enable inspection of the impeller.
	In regards to claim 13, Lee discloses a liquid storage device, configured for storing a working liquid, the liquid storage device comprising: 
a casing, comprising a reservoir (310, 330) and an accommodation part (100) detachably disposed on the reservoir (via fixing plate 320 and fixing screws 240), wherein the reservoir has a reservoir chamber (Fig. 1);
a liquid driving device, disposed in the accommodation part and forming a liquid chamber (at impeller 420 between 140, 150), wherein the liquid driving device comprises an impeller (420) located in the liquid chamber and configured to force the working liquid to flow towards the liquid chamber from the reservoir chamber (Fig. 1); and
the reservoir chamber located on a radial direction of the impeller (note that the reservoir 310 is in a positive radial direction of the impeller, Fig. 1).

Pan discloses an accommodation part (1) further has a window area (51), the window area is located on a side of the impeller and located on an axial direction of the impeller (Fig. 1) and an impeller (3) is exposed from the window area (via transparent cover 6).
Lee discloses a liquid storage device with an accommodating part with an impeller formed at one end, however does not disclose a window area and an impeller and located on an axial direction of the impeller, and the impeller is exposed from the window area. Pan, which is also directed to a water cooling casing structure with an impeller, discloses a window area with the window area positioned axial of the impeller which enables inspection of the impeller. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee to modify the liquid storage device of Lee by providing the casing further has a window area, the window area is located on a side of the impeller and located on an axial direction of the impeller so that the impeller is visible outside from the window area, as taught by Pan, such the reservoir chamber is located on another side of the impeller, to enable inspection of the impeller.
Note that the envisioned combination of Lee in view of Pan would provide the window area on the bottom of the accommodating part (1) below the impeller.
In regards to claim 14, the modified device of Lee comprises the impeller (Lee 420, Pan 3) comprises a base portion (hub, not shown in Lee, Pan Fig. 1) and a plurality of vane portions (not shown in Lee, Pan 31), the base portion has a first exposed surface facing the window area (Pan Fig. 1), the plurality of vane (Pan 31) portions protrude towards the window area from the base portion, each of the plurality of vane portions have a second exposed surface facing the window area (Fig. 1), and the second exposed surface and the first exposed surface present different visual effects (with different brightness and reflection shapes).

In regards to claim 18, the modified device of Lee comprises the casing further has a liquid inlet (portion of 160 at 510, Lee Fig. 1) and a liquid outlet (150, Lee Fig. 1), the liquid inlet is connected to the reservoir chamber via a first channel (portion of 160 at interior, Lee Fig. 1), the reservoir chamber is connected to the liquid chamber via a second channel (140, Lee Fig. 1), and the liquid outlet is connected to the liquid chamber (Lee Fig. 1).
In regards to claim 19, the modified device of Lee comprises the first channel and the second channel are located inside the casing (Lee Fig. 1).
In regards to claim 20, the modified device of Lee comprises the casing comprises a reservoir (Lee 310, Lee 330) and an accommodation part (Lee 100), the reservoir chamber is formed by the reservoir, the accommodation space is formed by the accommodation part, and the reservoir is detachably disposed on the accommodation part (see fixing portion 320, fixing screws 340, Lee Fig. 1).
In regards to claim 21, the modified device of Lee comprises the reservoir has a close fit with the accommodation part (Lee Fig. 1, see Lee 110, Lee 320).

Claims 4-5, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20180107483 A) in view of Pan (TW 107216367 U), and in further view of Wang (US 2011/0217193).
The modified device of Lee contains all of the claimed elements as set forth in the rejection of claims 3 and 14, except the first exposed surface and the second exposed surface are different in color and in contrasting colors.
Wang discloses a first exposed surface and a second exposed surface are different in color and in contrasting colors (with the blade having an “indicator point” in a color (see par. 6)).
	Lee, as modified above, comprises an impeller visible in a window area, however does not disclose surfaces with different in color and contrasting colors. Wang, which is also directed to a cooling pump, discloses an indicator point formed different in color and in contrasting colors which enables determination .

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20180107483 A) in view of Pan (TW 107216367 U), and in further view of Tsai (US 2016/0363967).
In regards to claim 6, the modified device of Lee contains all of the claimed elements as set forth in the rejection of claim 2, except the accommodation part has an accommodation space, the liquid driving device is located in the accommodation space and comprises a division plate and a power source, the division plate divides the accommodation space into the liquid chamber and a liquid-tight chamber, the liquid chamber and the liquid-tight chamber are not connected to each other, the impeller is rotatably disposed on the division plate, and the power source is located in the liquid-tight chamber and configured to drive the impeller to rotate relative to the division plate.
Tsai discloses an accommodation part (5) has an accommodation space (52, 51), a liquid driving device (61, 62) is located in the accommodation space and comprises a division plate (5A) and a power source (51), the division plate divides the accommodation space into the liquid chamber (52) and a liquid-tight chamber (51), the liquid chamber and the liquid-tight chamber are not connected to each other (Fig. 7), an impeller (62) is rotatably disposed on the division plate, and the power source is located in the liquid-tight chamber (Fig. 7) and configured to drive the impeller to rotate relative to the division plate (Fig. 7).
	Lee discloses a drive impeller, however does not disclose the particular arrangement of the motor. Tsai, which is also directed to a cooling pump, discloses a motor arrangement connecting to a reservoir with the stator space being positioned adjacent to the cooling fluid flow to increase the working life of the pump (Tsai par. 40). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the device of Lee by providing the accommodation part has an accommodation space, the liquid driving device is located in the 
In regards to claim 7, the modified device of Lee comprises the accommodation part further has a liquid inlet (portion of 160 at 510, Lee Fig. 1) and a liquid outlet (150, Lee Fig. 1), the liquid inlet is connected to the reservoir chamber via a first channel (portion of 160 at interior, Lee Fig. 1), the reservoir chamber is connected to the liquid chamber via a second channel (140, Lee Fig. 1), and the liquid outlet is connected to the liquid chamber (Lee Fig. 1).
In regards to claim 8, the modified device of Lee comprises the first channel and the second channel are located inside the casing (Lee Fig. 1).

Claims 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2016/0363967) in view of Pan (TW 107216367 U).
	Tsai discloses a liquid storage device, configured for storing a working liquid, the liquid storage device comprising: 
a casing, having a reservoir chamber (4) and an accommodation space (5) that are connected to each other; and
a liquid driving device (6), disposed in the accommodation space of the casing, wherein the liquid driving device comprises an impeller (51, 52) configured to force the working liquid to flow towards a liquid chamber of the accommodation space from the reservoir chamber (Fig. 7); and
and a reservoir chamber (4) is located on a side of the impeller (Figs. 1, 7) and located on a radial direction of the impeller (Figs. 1, 5, 7 with the reservoir chamber 5 extends radially outward from the impeller).

Pan discloses a light emitting device (7), disposed on the casing and configured to light up the impeller (3), wherein the casing further has a window area (51), the window area is located on a side of the impeller (Fig. 1) and located on an axial direction of the impeller (Fig. 1) so that the impeller is visible outside from the window area (Fig. 1).
	Tsai discloses a liquid storage device with an accommodating part, however does not disclose a window area or light emitting device on an accommodation part and configured to light up the impeller. Pan, which is also directed to a water cooling casing structure with an impeller, discloses a light emitting device in conjunction with a window area which enables inspection of the impeller. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tsai by providing a light emitting device, disposed on the casing and configured to light up the impeller; wherein the casing further has a window area, the window area is located on a side of the impeller and located on an axial direction of the impeller and the reservoir chamber is located on a side of the impeller and located on a radial direction of the impeller so that the impeller is visible outside from the window area, as taught by Pan, to enable inspection of the impeller.


Allowable Subject Matter
Claims 9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note that the prior art references do not fairly teach the specific accommodation part arrangement  recited in the claims with the accommodation part comprises an main body, a light-permeable guide plate, a light-permeable cover plate, an annular mount plate, a first cover and a second cover, the main body forms the accommodation space, the light-permeable guide plate is located in the liquid chamber and has at least one through hole, the light-permeable cover plate is disposed on the main body via the annular mount plate and covers a side of the accommodation space, the liquid chamber is located between the light-permeable cover plate and the division plate, the first cover has an opening; the first cover is disposed on the main body, a part of the light-permeable cover plate that is not covered by the first cover is exposed from the opening and can be defined as a window area, the second cover is disposed on the main body and covers another side of the accommodation space, and the liquid-tight chamber is located between the second cover and the division plate. Note in particular, the claims recites a light-permeable guide plate, a light-permeable cover plate, and annular mount plate with specific details of the placement of these elements relative to the chambers, and that the light-permeable guide plate having at least one through hole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pan (US 2017/0339802), Wei (US 2017/0351305), Lin (US 2019/0317577), and Muto (JP 2000-230494 A) are cited for reservoir and/or liquid pump arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/24/2022

2/23/2022